UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-2026


ALTHEA MARIE HUGHES,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00672-HEH)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Althea Marie Hughes, Appellant Pro Se.        Ronald James Guillot,
Jr., SAMUEL I. WHITE, PC, Virginia           Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Althea Marie Hughes seeks to appeal the district court’s

order dismissing her civil complaint without prejudice pursuant

to 28 U.S.C. § 1915(e)(2)(B) (2012).                      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain       interlocutory     and       collateral      orders,     28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       Because Hughes may be

able to remedy the deficiencies identified by the district court

by    filing    an    amended      complaint      stating       sufficient    facts    to

support her claims, the order Hughes seeks to appeal is neither

a    final    order    nor    an   appealable         interlocutory    or    collateral

order.       Goode v. Central Va. Legal Aid Soc’y, 807 F.3d 619, 623-

24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                         Accordingly,

we dismiss the appeal for lack of jurisdiction and remand the

case to the district court with instructions to allow Hughes to

file     an    amended       complaint.          We    deny     Hughes’     motion    for

transcripts      at     government     expense.           We    dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               DISMISSED AND REMANDED

                                             2